CONFIDENTIAL TREATMENT
Execution

 

Opening Transaction – Call

 

To:

The Interpublic Group of Companies, Inc.

 

1114 Avenue of the Americas

 

 

New York, New York 10036

 

Attention:

Ellen Johnson, Treasurer

 

Telephone No.:

(212) 704-1220

 

Facsimile No.:

(212) 704-2229

 

Re: Capped Call Transaction

Reference: Bank to provide.

--------------------------------------------------------------------------------

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Citibank, N.A.
(“Bank”) and you (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below. This Confirmation shall replace any
previous letter and serve as the final documentation for this Transaction. The
Transaction is subject to early unwind if the closing of the Units offering
consisting of Warrants issued by Counterparty and Floating Rate Credit Linked
Notes issued by ELF Special Financing Ltd. due June 15, 2009 (the “Units”) is
not consummated for any reason, as set forth below in Section 9(i). “Warrant
Agreement” means the Warrant Agreement, to be dated as of the Effective Date,
between Counterparty and the Warrant Agent named therein, and shall not reflect
any amendment, modification, supplement or waiver thereto following the issuance
of the Units. Counterparty shall provide Bank with a copy of the executed
Warrant Agreement on the Effective Date. Notwithstanding the foregoing,
references herein to provisions of the Warrant Agreement are based on the
description of the Warrant Agreement set forth in the Offering Memorandum of
Counterparty and ELF Special Financing Ltd., dated as of June 6, 2006, in
respect of $712,500,000 in the aggregate of Floating Rate Convertible Series A
Units due 2009 and Floating Rate Convertible Series B Units due 2009 (the
“Offering Memorandum”). If any relevant provisions of the Warrant Agreement
differ in any material respect from those described in the Offering Memorandum,
the parties will amend this Confirmation in good faith to preserve the economic
intent of the parties.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

 

 

1

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

1.      This Confirmation evidences a complete and binding agreement between
Bank and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 1992 ISDA Master Agreement (Multicurrency –
Cross Border) (the “ISDA Form”) as if Bank and Counterparty had executed an
agreement in such form (without any Schedule except for the election of “Second
Method” and “Loss” for purposes of Section 6(e) of the Agreement and any other
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2.      The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

Trade Date:

June 6, 2006

Effective Date:

The closing date of the offering of the Units.

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Options
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

Option Style:

European

Option Type:

Call

Buyer:

Counterparty

Seller:

Bank

Shares:

The common stock of Counterparty, par value USD 0.10 per Share (Exchange symbol
“IPG”).

Number of Options:

For each Component, as provided in Annex A to this Confirmation.

Purchase Agreement:

Purchase Agreement dated as of June 6, 2006 between Counterparty, ELF Special
Financing Ltd. and Morgan Stanley & Co. Incorporated as representative of the
Initial Purchasers.

Uncapped Warrants:

The Uncapped Warrants issued by Counterparty in connection with the offering of
the Units, having an Exercise Price of USD 11.91.

 

Option Entitlement:

One Share per Option

Strike Price:

USD 11.91 per Option

Cap Price:

USD 14.38 per Option

 

 

 

 

 

2

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

Premium:

USD * in aggregate for all Components.

Premium Payment Date:

The Effective Date

Exchange:

New York Stock Exchange

Related Exchange:

All Exchanges

Procedures for Exercise:             In respect of any Component:      

Expiration Time:

The Valuation Time

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Trading
Day, the next following Trading Day that is not already an Expiration Date for
another Component); provided that if a Trading Day in respect of any Component
has not occurred by the twentieth consecutive Scheduled Trading Day following
the last Expiration Date specified in Annex A, such twentieth Scheduled Trading
Day shall be deemed to be the Expiration Date for all such Components and the
Calculation Agent shall determine the VWAP Price for such Expiration Date in a
commercially reasonable manner. Sections 6.3, 6.4 and 6.6 of the Equity
Definitions shall not apply to this Transaction.

Automatic Exercise:

Applicable; and means that each Option will be deemed to be automatically
exercised at the Expiration Time on the Expiration Date unless Counterparty
notifies Bank (by telephone or in writing) prior to the Expiration Time on the
Expiration Date that it does not wish Automatic Exercise to occur, in which case
Automatic Exercise will not apply.

Trading Day:

“Trading Day” has the meaning provided in the Warrant Agreement as described in
the Offering Memorandum under “Description of the Warrants—Exercise and
Settlement of Warrants—Settlement in Cash” provided that the Calculation Agent
shall, in consultation with the parties, determine whether or not a Trading Day
has occurred.

Bank’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

 

 

To be provided by Bank.

Valuation Date:

Each Exercise Date.

 

* Refers to material omitted pursuant to a request for confidential treatment.
This material has been filed separately with the Commission.

 

 

 

 

3

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

Settlement Terms:      

Settlement Method Election:

Applicable; provided that (i) Counterparty may elect Cash Settlement in part and
Net Share Settlement in part and (ii) the percentage of Options to which Cash
Settlement applies (the “Cash Settlement Percentage”) shall be the same for all
Components and shall be specified by Counterparty when it makes its election.

Notwithstanding anything to the contrary herein, prior to Counterparty notifying
Bank that the 2004 Credit Agreement has been terminated, Counterparty shall be
deemed to have elected that Cash Settlement apply in full to any Option exercise
and to have not elected that the Share Termination Alternative apply to any
Payment Obligation. “2004 Credit Agreement” means the 3-Year Credit Agreement,
dated as of May 10, 2004, as amended and restated as of September 27, 2005 and
further amended as of September 30, 2005 and October 17, 2005, among
Counterparty, the banks, financial institutions and other institutional lenders
parties thereto and Citibank, N.A., as administrative agent for the lenders.

 

The definition of “Settlement Method Election” in Section 7.1 of the Equity
Definitions is hereby amended by (i) inserting “or Net Share Settlement” after
“Cash Settlement” in the sixth line, (ii) deleting the words “or Physical
Settlement” in the sixth and seventh lines, (iii) deleting the words “oral
telephonic notice if practicable, and otherwise” from the phrase in the last
parenthesis of the first sentence, (iv) deleting the phrase “and the Electing
Party will execute and deliver to the other party or, if applicable, such agent,
a written confirmation confirming the substance of any telephonic notice within
one Scheduled Trading Day of that notice” in the second sentence and (v)
deleting the third sentence of Section 7.1.

Electing Party:

Counterparty

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the first scheduled
Expiration Date

Default Settlement Method:

Net Share Settlement

 

 

 

 

 

4

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

Net Share Settlement:

On the Settlement Date, Bank shall deliver to Counterparty a whole number of
Shares equal to the aggregate Number of Shares to be Delivered for all
Components to the account specified herein, free of payment through the
Clearance System, and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to the Settlement Date. The
Number of Shares to be Delivered shall be delivered by Bank to Counterparty no
later than 12:00 noon (local time in New York City) on the Settlement Date.

Number of Shares to be Delivered:

In respect of any Exercise Date, a number of Shares equal to (x) the Option Cash
Settlement Amount for such Exercise Date (determined as if Cash Settlement with
the modifications provided for in this Confirmation were applicable to all of
the Options) divided by (y) the VWAP Price for such Exercise Date multiplied by
(z) 100% minus the Cash Settlement Percentage.

VWAP Price:

For any day, the per Share volume-weighted average price as displayed under the
heading “Bloomberg VWAP” on Bloomberg page IPG <equity> VAP (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such day (or if such volume-weighted average price is unavailable, the
market value of one Share on such day, as determined by the Calculation Agent).

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any Option
means that Bank is obligated to deliver Shares hereunder.

Settlement Date:

In respect of all Components, the date one Settlement Cycle following the last
Exercise Date.

 

 

 

 

 

5

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

Cash Settlement:

If applicable, settlement shall occur in accordance with Section 8.1 of the
Equity Definitions, except that Cash Settlement Payment Date for all Components
shall be the Settlement Date; provided that, if Cash Settlement is applicable in
part, the Option Cash Settlement Amount for each Exercise Date shall be the
Option Cash Settlement Amount (determined as if Cash Settlement with the
modifications provided for in this Confirmation were applicable to all of the
Options) multiplied by the Cash Settlement Percentage.

Strike Price Differential:

For any Component, an amount equal to the lesser of:

(i) the greater of (a) the VWAP Price minus the Strike Price and (b) zero; and

(ii) the Cap Price minus the Strike Price.

 

3.          Additional Terms applicable to the Transaction:

 

Adjustments:   In respect of any Component:   Method of Adjustment: Warrant
Adjustment   Calculation Agent Adjustment for any Potential Adjustment Event
consisting of a reclassification of the Shares (other than a reclassification
resulting solely from a change of the par value of the Shares or a
reclassification resulting from a Merger Event). If any event covered by the
sections of the Warrant Agreement containing the provisions described in the
Offering Memorandum under “Description of the Warrants—Adjustments to Warrants”
(other than any discretionary adjustment to the terms of the Warrants as
described in the fourth paragraph from the end of the aforementioned section of
the Offering Memorandum (i.e., the paragraph commencing with “IPG may from time
to time ...”)) occurs (whether or not such event constitutes a Potential
Adjustment Event as defined in Section 11.2 of the Equity Definitions), the
Calculation Agent shall adjust the Strike Price, Cap Price and Option
Entitlement in the manner set forth therein (as if any references to the “Strike
Price” or “Exercise Price”, the “Cap Price” and the “Warrant Multiplier” therein
were to the Strike Price, the Cap Price and the Option Entitlement referred to
herein); provided that in the event Issuer distributes (such distribution, a
“Spinoff”) to holders of Shares shares of common stock of a subsidiary of the
Issuer (such shares, “Spinoff Shares” and the issuer of such Spinoff Shares, the
“Spinoff Issuer”), then: (i) if the Spinoff Issuer is, or as a result of the
Spinoff becomes no later than the first Exchange Business Day following the
Spinoff, a Publicly Traded Entity (as defined below), (A) the Calculation Agent
shall modify the terms of each Component in order to make it relate to a Basket
consisting of Shares and Spinoff Shares and shall make any adjustments to
account for such Spinoff as are reasonably necessary to preserve the original
economic intent of this Transaction, (B) each Component shall be treated as a
Share Basket Transaction as of the effective date of the Spinoff and (C) if a
Spinoff is

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT

 

 

 

 

effected with respect to more than one kind of Spinoff Shares at a time, the
Calculation Agent shall follow the foregoing procedure with appropriate
modifications and adjustments to accommodate additional Spinoff Shares, and (ii)
if the Spinoff Issuer is not, or as a result of the Spinoff does not become
within such period, a Publicly Traded Entity, then such Spinoff shall be treated
as a Potential Adjustment Event for purposes of this Transaction.

  For the avoidance of doubt, the Calculation Agent shall not make any
adjustment to this Transaction in respect of any Potential Adjustment Event
(other than a reclassification of the type referred to above) not covered by the
sections of the Warrant Agreement containing the provisions described in the
Offering Memorandum under “Description of the Warrants-Adjustments to Warrants”.

Publicly Traded Entity:

An entity whose common stock is listed, traded or is quoted on any of the New
York Stock Exchange, the American Stock Exchange or the NASDAQ National Market
(or their respective successors).

    Extraordinary Events:

 

Consequences of Merger Events: Modified Calculation Agent Adjustment; provided
that if an event described in the second clause of the definition of
“Fundamental Change” in the Warrant Agreement (as described in the second bullet
point of the definition of “Fundamental Change” in the Offering Memorandum under
“Description of the Notes—Repurchase at the Option of Noteholders Upon a
Fundamental Change”) that also constitutes a Merger Event occurs, then (A) the
Calculation Agent shall, no later than the 10th Scheduled Trading Day prior to
the Merger Date, provide Counterparty with its best estimate of (x) the
adjustments that it would make pursuant to the Modified Calculation Agent
Adjustment method as a result of such Merger Event if such method applied, (y)
the adjustments that it would make pursuant to the Modified Calculation Agent
Adjustment method as a result of such Merger Event if such method applied and
Counterparty requested that the provisions of the paragraph immediately
following this paragraph not apply, and (z) the amount that would be calculated
pursuant to Section 12.7(b) of the Equity Definitions as a result of such Merger
Event if the Cancellation and Payment (Calculation Agent Determination) method
applied thereto, and (B) Counterparty may, by notice to Bank (by telephone or in
writing) on or prior to the third Scheduled Trading Day prior to the Merger
Date, elect that Cancellation and Payment (Calculation Agent Determination)
shall apply to any or all of the Options. Modified Calculation Agent Adjustment
shall apply to any Options in respect of which Counterparty does not elect that
Cancellation and Payment shall apply. For the avoidance of doubt, any
determination of a Cancellation and Payment amount shall be made without regard
to any adjustments that would have been made pursuant to Modified Calculation
Agent Adjustment.

 

 

 

 

7

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

 

In respect of any Options to which “Modified Calculation Agent Adjustment”
applies pursuant to the preceding paragraph, the Calculation Agent shall (i)
make adjustments to the Strike Price, the Option Entitlement, the Number of
Options and the definition of “Shares” hereunder substantially identical to the
corresponding adjustments made to the Uncapped Warrants as a result of the
Merger Event, and (ii) make such adjustment to the Cap Price as the Calculation
Agent determines appropriate to account for the economic effect on the Options
of such Merger Event; provided, however, that if (x) the Calculation Agent
determines that such adjustments would not produce a commercially reasonable
result, or (y) Counterparty requests that this paragraph not apply, then the
Calculation Agent shall make adjustments resulting from such Merger Event as
provided in Section 12.2(e) of the Equity Definitions and this paragraph shall
not apply.

 

Tender Offer:

Inapplicable

Nationalization, Insolvency

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange or the NASDAQ
National Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

 

 

 

8

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

 

  Additional Disruption Events:  

 

(a)

Change in Law:

Applicable; provided that Section 12.9(a)(ii)(Y) of the Equity Definitions is
hereby deleted.

  (b) Failure to Deliver: Applicable   (c) Insolvency Filing: Applicable   (d)
Hedging Disruption: Applicable   Hedging Party: For all applicable Additional
Disruption Events, Bank   Determining Party: For all applicable Additional
Disruption Events, Bank   Non-Reliance: Applicable   Agreements and
Acknowledgments
Regarding Hedging Activities: Applicable   Additional Acknowledgments:
Applicable   4. Calculation Agent: Bank. The Calculation Agent shall deliver,
within two Scheduled Trading Days of a request by either party, a written
explanation of any calculation, determination or adjustment made by it, and
including, where applicable, the methodology and data applied.   5. Account
Details:     (a) Account for payments to Counterparty:         Citibank, N.A.
ABA# 021000089
For Account of The Interpublic Group of Companies, Inc.
A/C # 3075-4321     Account for delivery of Shares to Counterparty:         To
be advised prior to delivery.     (b) Account for payments to Bank:        
Citibank, N.A.
ABA #: 021000089
DDA: 00167679
Ref: Equity Derivatives       Account for delivery of Shares from Bank:        
To be advised prior to delivery.     6. Offices:       The Office of
Counterparty for the Transaction is: Inapplicable, Counterparty is not a
Multibranch Party     The Office of Bank for the Transaction is: New York City  
7. Notices: For purposes of this Confirmation:       (a) Address for notices or
communications to Counterparty:

 



 

 

9

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

  To:

The Interpublic Group of Companies, Inc.

1114 Avenue of the Americas

New York, New York 10036

 

 

Attn:

Treasurer

 

 

Telephone:

(212) 704-1220

 

Facsimile:

(212) 704-2229

        with a copy to:         Attn: General Counsel   Telephone: (212)
704-1200   Facsimile: (212) 704-2236         (b) Address for notices or
communications to Bank:         To: Citibank, N.A.
390 Greenwich Street
New York, NY 10013   Attn: Equity Derivatives   Telephone: (212) 723-7357  
Facsimile: (212) 723-8328       with a copy to:         Citibank, N.A.
250 West Street, 10th Floor
New York, NY 10013   Attn: GCIB Legal Group—Derivatives   Telephone: (212)
816-2211   Facsimile: (212) 816-7772

 

8.

Representations, Warranties and Agreements of Counterparty:

Counterparty represents and warrants to and for the benefit of, and agrees with,
Bank as follows:

 

(a)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

(b)           Counterparty is an “eligible contract participant” (as such term
is defined in Section 1a(12) of the Commodity Exchange Act, as amended (the
“CEA”).

 

 

 

10

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

(c)           On the Trade Date, (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(d)           Counterparty is an “accredited investor” (as such term is defined
in Section 2(a)(15)(ii) of the Securities Act of 1933, as amended (the
“Securities Act”)).

 

(e)           Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.

 

(f)            On the Trade Date (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

(g)           Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction.

 

(h)           Counterparty hereby agrees and acknowledges that the Transaction
has not been registered with the Securities and Exchange Commission or any state
securities commission and that the Options are being written by Bank to
Counterparty in reliance upon exemptions from any such registration
requirements. Counterparty acknowledges that all Options acquired from Bank will
be acquired for investment purposes only and not for the purpose of resale or
other transfer except in compliance with the requirements of the Securities Act.
Counterparty will not sell or otherwise transfer any Option or any interest
therein except in compliance with the requirements of the Securities Act and any
subsequent offer or sale of the Options will be solely for Counterparty’s
account and not as part of a distribution that would be in violation of the
Securities Act.

 

(i)            Counterparty understands no obligations of Bank to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Bank (other than any Credit Support
Provider of Bank) or any governmental agency.

 

(j)            Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Bank is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

9. Other Provisions:

(a)           Opinion. Counterparty shall deliver to Bank (i) an opinion of
internal counsel, dated as of the Effective Date and reasonably acceptable to
Bank in form and substance, with respect to Counterparty’s existence and its
power and authority to enter into this Transaction and (ii) an opinion of
external counsel, dated as of the Effective Date and reasonably acceptable to
Bank in form and substance, on such matters as separately agreed between
Counterparty and Bank on the Trade Date.

(b)           Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Bank a written
notice of such repurchase (a “Repurchase Notice”) on

 

 

 

 

11

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

such day if, following such repurchase, the number of outstanding Shares on such
day, subject to any adjustments provided herein, is (i) less than 400,000,000
(in the case of the first such notice) or (ii) thereafter, more than 5,000,000
less than the number of Shares included in the immediately preceding Repurchase
Notice.

(c)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 9(l) below, Bank shall owe
Counterparty any amount pursuant to Section 12.2 or 12.3 of the Equity
Definitions and “Consequences of Merger Events” above, or Sections 12.6, 12.7 or
12.9 of the Equity Definitions (except in the event of an Insolvency, a
Nationalization, or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, that resulted from an event or events within
Counterparty’s control) (a “Payment Obligation”), Counterparty shall have the
right, in its sole discretion, to require Bank to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Bank, confirmed in writing within one Scheduled
Trading Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on
the Merger Date, Announcement Date or Early Termination Date, as applicable
(“Notice of Share Termination”). Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, Announcement Date or Early Termination Date, as
applicable:

Share Termination Alternative:

Applicable and means that Bank shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

Share Termination Delivery  

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Bank and Counterparty at the time of notification of the Payment
Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

Applicable

Other applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

  

(d)           Regulation M. Counterparty was not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Trade Date, engage in
any such distribution.

(e)           No Manipulation. Counterparty is not entering into this
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

 

12

 

 

--------------------------------------------------------------------------------



 

CONFIDENTIAL TREATMENT

 

 

 

(f)           Board Authorization. This Transaction was approved by its board of
directors and publicly announced, solely for the purposes stated in such board
resolution and public disclosure and, prior to any exercise of Options
hereunder, Counterparty’s board of directors will have duly authorized any
repurchase of Shares pursuant to this Transaction. Counterparty further
represents that there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
this Transaction, including, but not limited to, the purchase of Shares to be
made pursuant hereto.

(g)           Transfer or Assignment. Bank may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole but not in part, to any
of its Affiliates with the consent of Counterparty, which consent shall not be
unreasonably withheld or delayed if (i) (A) if Bank has a Credit Support
Provider, Counterparty shall have received a duly executed full unconditional
guarantee by Bank’s Credit Support Provider, in favor of Counterparty, of the
obligations of such Affiliate substantially in the form of the guarantee
provided by Bank’s Credit Support Provider hereunder, or (B) if Bank does not
have a Credit Support Provider, the creditworthiness of such Affiliate is
satisfactory to Counterparty, and (ii) such transfer complies with the Transfer
Conditions.

If (x) the “beneficial ownership” (within the meaning of Section 16 of the
Exchange Act and rules promulgated thereunder) of Bank and its Affiliates of
Shares beneficially owned in connection with Bank’s hedging of this Transaction
(the “Beneficial Ownership Percentage”) exceeds 8% of Counterparty’s outstanding
Shares and (y) in the good faith, reasonable judgment of Bank based upon advice
of counsel and as a result of events occurring after the Trade Date, Bank
reasonably determines that it would be inadvisable for it or its Affiliates to
engage in alternative hedging transactions which would enable them to reduce the
Beneficial Ownership Percentage other than by transfer, assignment or
termination, then Bank, in its discretion, (i) shall have the right to transfer
or assign its rights and obligations hereunder and under the Agreement, in whole
or in part, to any third party, so long as such third party has a long-term
credit rating equal to or better than A1 by Moody’s Investors Service, Inc. and
A+ by Standard & Poor’s Ratings Services or their respective successors (or is
guaranteed by a party that satisfies this condition) and such transfer complies
with the Transfer Conditions, and (ii) if Bank is unable to effect a transfer or
assignment to a third party after its commercially reasonable efforts on pricing
terms reasonably acceptable to Bank such that the Beneficial Ownership
Percentage is reduced to 8% or less, Bank may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that the Beneficial Ownership Percentage
following such partial termination will be approximately equal to 8%. In the
event that Bank so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction.

“Transfer Conditions” means that: (i) Counterparty shall have received a duly
executed acceptance and assumption by the transferee of the obligations under
this Transaction in a form satisfactory to Counterparty; (ii) Counterparty will
not, as a result of the transfer, be required to pay the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount in respect of which Counterparty would have been required to pay to Bank
in the absence of the transfer and (B) Counterparty will not, as a result of the
transfer, receive from the transferee on any payment date an amount (after
taking into account any additional amount payable under Section 2(d)(i)(4) of
the Agreement) less than the amount which Counterparty would have received from
Bank in the absence of such transfer as a result of any deduction or withholding
for or on account of any Tax (as such term is defined in the Agreement) under
Section 2(d)(i); and (iii) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of the transfer.

(h)           Staggered Settlement. Bank may, if Net Share Settlement is
applicable, by notice to Counterparty prior to the Settlement Date (the “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

 

 

 

13

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

 (i)         in such notice, Bank will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date) or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” (above) among the Staggered
Settlement Dates or delivery times; and

(ii)          the aggregate number of Shares that Bank will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Bank would otherwise be required to deliver
on such Nominal Settlement Date.

(i)            Early Unwind. In the event the sale by Counterparty of the Units
is not consummated with the initial purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on June 13, 2006
(or such later date as agreed upon by the parties, which in no event shall be
later than the date specified for this purpose in the Purchase Agreement) (June
13, 2006 or such later date being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Bank and
Counterparty thereunder shall be cancelled and terminated and (ii) if the
failure to consummate the sale of the Units results from a breach by
Counterparty of any representation of or any undertaking by Counterparty
contained in the Purchase Agreement, Counterparty shall pay to Bank an amount in
cash equal to the aggregate amount of costs and expenses relating to the
unwinding of Bank’s reasonable hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Bank or
its affiliates in connection with such reasonable hedging activities). Following
such termination, cancellation and payment, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. The amount of any such reimbursement
shall be determined by Bank in its reasonable good faith discretion. Bank shall
notify the Company of such amount, including, upon Counterparty’s request, an
explanation of the basis of determination of such amount, and Counterparty shall
pay such amount in immediately available funds on the Early Unwind Date. Bank
and Counterparty represent and acknowledge to the other that upon an Early
Unwind and following the payment referred to above, all obligations with respect
to the Transaction shall be deemed fully and finally discharged. For the
avoidance of doubt, this Section 9(i) shall become effective as of the Trade
Date and shall remain in effect whether or not the Effective Date of the
Transaction occurs.

(j)            Designation of Agent. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing the Bank to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, the
Bank may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Bank’s obligations in
respect of this Transaction and any such designee may assume such obligations.
The Bank shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(k)           Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

 

14

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

 

(l)            Setoff. Except as provided in this Section 9(l), obligations
under this Transaction shall not be set off by Bank against any other
obligations of Counterparty, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise. Upon the occurrence of an Early Termination Date, Bank
shall have the right to set off any obligation that it may have to Counterparty
under this Confirmation, including without limitation any obligation to make any
payment of cash or delivery of Shares to Counterparty, against any obligation
Counterparty may have to Bank under any other agreement between Bank and
Counterparty relating to Shares (each such contract or agreement, a “Separate
Agreement”), including without limitation any obligation to make a payment of
cash or a delivery of Shares or any other property or securities. For this
purpose, Bank shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind; and
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

(m)          Securities Contract; Swap Agreement. Each of Bank and Counterparty
agrees and acknowledges that Bank is a “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Bank is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

(n)          Governing Law. New York law.

(o)          Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Transaction. Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

(p)           Right to Extend. Bank may postpone any date of delivery by Bank,
with respect to some or all of the Options, if Bank reasonably determines that
such extension is reasonably necessary to enable Bank to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Bank were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal and regulatory
requirements.

(q)           Registration. Counterparty hereby agrees that if, in the good
faith, reasonable judgment of Bank based upon advice of counsel and as a result
of events occurring after the Trade Date, the Shares

 

 

15

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

(the “Hedge Shares”) acquired by Bank for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the U.S. public market by Bank
without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Bank to sell the Hedge Shares in a registered
offering, make available to Bank an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Bank, substantially in the form
of an underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Bank, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Bank a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Bank, in its reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 9(q) shall
apply at the election of Counterparty; (ii) in order to allow Bank to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Bank, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Bank, due diligence
rights (for Bank or any designated buyer of the Hedge Shares from Bank),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Bank (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Bank for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Bank at the VWAP Price on such Exchange Business Days, and in the amounts,
reasonably requested by Bank.

(r)            Termination Currency. United States Dollars.

(s)           Cancellation and Payment. Upon the occurrence of an event
described in the second clause of the definition of “Fundamental Change” in the
Warrant Agreement (as described in the second bullet point of the definition of
“Fundamental Change” in the Offering Memorandum under “Description of the
Notes—Repurchase at the Option of Noteholders Upon a Fundamental Change”) that
also constitutes a Merger Event, Counterparty may elect for Cancellation and
Payment (Calculation Agent Determination) to apply to all or any part of the
Options as of the Merger Date. Notwithstanding anything to the contrary in this
Confirmation or Section 12.7(b) of the Equity Definitions, in determining any
amount payable in respect of a Cancellation and Payment, the value of this
Transaction shall be determined based on the volatility, expected dividend yield
and stock loan rate of the Shares assuming that no Fundamental Change had
occurred or been announced. If any amount is payable by Bank to Counterparty in
connection with such a Cancellation and Payment, Counterparty may elect for such
payment to be satisfied by the delivery one Settlement Cycle following the 30th
Trading Day referred to in clause (ii) below of a number of Shares equal to (i)
the amount payable in connection with the Cancellation and Payment divided by
(ii) the sum of the VWAP Prices for the Shares (or, if applicable, the value of
the “Units of Reference Property” (as defined in and determined in accordance
with the sections of the Warrant Agreement containing the provisions described
in the Offering Memorandum under “Description of the Warrants—Recapitalizations,
Reclassifications and Changes to IPG Common Stock”) on each of the 30 Trading
Days following the date of such Cancellation and Payment divided by 30.

(t)            Limit on Beneficial Ownership. Notwithstanding anything to the
contrary in the Agreement or this Confirmation, in no event shall Bank be
entitled to receive, or be deemed to receive, any Shares to the extent (but only
to the extent) that receipt of such Shares by Bank would result in Bank’s
“beneficial ownership” (within the meaning of Section 16 of the Exchange Act and
the rules promulgated thereunder) being equal to or greater than 9.0% or more of
the outstanding Shares. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that such delivery would result
in Bank directly or indirectly so beneficially owning in excess of 9.0% of the
outstanding Shares. If any delivery owed to Bank hereunder is not made, in whole
or in part, as a result of this provision, Counterparty’s obligation to make
such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Clearance System Business Day after, Bank gives notice to Counterparty that such
delivery would not result in Bank directly or indirectly so beneficially owning
in excess of 9.0% of the outstanding Shares.

 

 

16

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

 

                Please confirm that the foregoing correctly sets forth the terms
of our agreement by executing this Confirmation and returning it by facsimile to
the address provided in the Notices section of this Confirmation.

 

Very truly yours,

    CITIBANK, N.A.

 

By: /s/ Citibank, N.A.

 

Authorized Signatory

 

Name:

 

 

Accepted and confirmed

as of the Trade Date:

 

The Interpublic Group of Companies, Inc.

 

By: /s/ The Interpublic Group of Companies, Inc.

Authorized Signatory

Name:

 

 

 

 

 

 

17

 

 

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT

 

Annex A

 

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

Number of Options

Expiration Date

1.

323,772

June 18, 2009

2.

323,767

June 19, 2009

3.

323,767

June 22, 2009

4.

323,767

June 23, 2009

5.

323,767

June 24, 2009

6.

323,767

June 25, 2009

7.

323,767

June 26, 2009

8.

323,767

June 29, 2009

9.

323,767

June 30, 2009

10.

323,767

July 1, 2009

11.

323,767

July 2, 2009

12.

323,767

July 3, 2009

13.

323,767

July 6, 2009

14.

323,767

July 7, 2009

15.

323,767

July 8, 2009

16.

323,767

July 9, 2009

17.

323,767

July 10, 2009

18.

323,767

July 13, 2009

19.

323,767

July 14, 2009

20.

323,767

July 15, 2009

21.

323,767

July 16, 2009

22.

323,767

July 17, 2009

23.

323,767

July 20, 2009

24.

323,767

July 21, 2009

25.

323,767

July 22, 2009

26.

323,767

July 23, 2009

27.

323,767

July 24, 2009

28.

323,767

July 27, 2009

29.

323,767

July 28, 2009

30.

323,767

July 29, 2009

 

 

 

 

 

18